Case 3:20-mj-00562-BN Document 3 Filed 06/08/20 Page 1of1 PagelD 15
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: REBECCA RUTHERFORD
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NO: Shawn McRoberts
LAW CLERK: USPO/PTSO:
INTERPRETER: COURTTIME: ]?/0 - 1:1
A.M. | P.M. DATE: June 08, 2020
COMAG. NO. CIDIST. CR. NO. 3:20-mj-00562-BN *SEALED* USDJ Magistrate Judge David L.
Horan
UNITED STATES OF AMERICA § (0, ballon rcke HE 7AUSA
§
V. § O
§ ——
§ f Zax Lio! D
PHILIP RUSSELL ARCHIBALD (1) § COUNSEL FOR DEFENDANTS APPT -{A), Retd - (R), FPD - (F)

 

MINITIAL APPEARANCE CHIDENTITY CIBOND HEARING CIPRELIMINARY HEARING

CO DETENTION HEARING CICOUNSEL DETERMINATION HEARING CIREMOVAL HEARING CIEXTRADITION HEARING
OC HEARING CONTINUED ON CASE NO. OCIOTHER DISTRICT ODIVISION

@ DATE OF FEDERAL ARREST/CUSTODY: 06/08/2020 CISURRENDER

€ RULE 5/32 CIAPPEARED ON WRIT

(DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES CIPROBATION/SUPERVISED RELEASE VIOLATOR
CYDEFT FIRST APPEARANCE WITH COUNSEL.

CO DEFT OMW (MATERIAL WITNESS) APPEARED OWITH OWITHOUT COUNSEL

GY REQUESTS APPOINTED COUNSEL.

U FINANCIAL AFFIDAVIT EXECUTED.

QORDER APPOINTING FEDERAL PUBLIC DEFENDER.

C PRIVATE COUNSEL APPOINTED

( DEFT HAS RETAINED COUNSEL

CO ARRAIGNMENT SET DETENTION HEARING SET @jio] BD @ 7 Oar—

 

 

 

 

(PRELIMINARY HEARING SET __@& [10 [Bo CIBOND HEARING SET

() COUNSEL DETERMINATION HEARING SET

C0 IDENTITY/REMOVAL HEARING SET

( BOND CSET OREDUCED TO $ OCASH ( SURETY 010% O PR OUNS (13RD PTY OMW
(1 NO BOND SET AT THIS TIME, __ DAY DETENTION ORDER TO BE ENTERED.

ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.

(1 ORDER OF DETENTION PENDING TRIAL ENTERED.

(DEFT ADVISED OF CONDITIONS OF RELEASE.

CO BOND EXECUTED CDEFT CMW RELEASED CISTATE AUTHORITIES CINS

{DEFT CIMW REMANDED TO CUSTODY.

C€ DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.

OC WAIVER OF CIPRELIMINARY HEARING DIRULE 5/32 HEARING CIDETENTIONAEARINGDISTRIC] COURT —*«I
€ COURT FINDS PROBABLE CAUSE UID CPC. NORTHERN DISTRICT OF TEXAS
CO DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT. ILED

C1 GOVERNMENT TO NOTIFY FOREIGN CONSULAR.
C] REMARKS:

 

 

JUN - 8 2020

CLERK, U.S. DISTRICT COURT
By a

 

 

 

 

 

LA
